

117 HR 2483 IH: Build More Housing Near Transit Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2483IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Peters (for himself, Mrs. Rodgers of Washington, Ms. Strickland, Mr. Kilmer, Mr. David Scott of Georgia, Mr. Lowenthal, Mr. Bera, Mr. Suozzi, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to include affordable housing incentives in certain capital investment grants, and for other purposes.1.Short titleThis Act may be cited as the Build More Housing Near Transit Act of 2021.2.Affordable housing incentives in capital investment grantsSection 5309 of title 49, United States Code, is amended— (1)in subsection (g)—(A)in paragraph (2)(B)—(i)in clause (i) by striking ; and and inserting a semicolon; (ii)in clause (ii) by striking the period and inserting ; and; and(iii)by adding at the end the following: (iii)allow a weighting of up to five percentage points greater to the criteria relating to economic development under subsection (d)(2)(A)(iii) or (e)(2)(A)(iv), as applicable, and up to five percentage points lesser to the lowest scoring criteria under either such subsection, if the applicant demonstrates substantial effort to preserve or encourage affordable housing near the project by—(I)providing documentation of policies that allow for the approval of multi-family housing, single room occupancy units, and accessory dwelling units without a discretionary review process;(II)providing local capital sources for transit-oriented development; or(III)other methods, as determined appropriate by the Secretary.; (B)in paragraph (3)—(i)in subparagraph (C) by striking and at the end;(ii)by redesignating subparagraph (D) as subparagraph (E); and(iii)by inserting after subparagraph (C) the following:(D)in the case of a warrant that applies to the criteria relating to economic development under subsection (d)(2)(A)(iii) or (e)(2)(A)(iv), the applicant that requests the use of such warrant has completed and submitted a housing feasibility assessment; and; and(C)by adding at the end the following:(8)DefinitionIn this subsection, the term housing feasibility assessment means an analysis of the physical, legal, and financial viability of developing additional housing along a project corridor.; and(2)in subsection (l)(4)—(A)in subparagraph (B) by striking ; or and inserting a semicolon; (B)in subparagraph (C) by striking the period at the end and inserting ; or; and (C)by adding at the end the following: (D)from grant proceeds distributed under section 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303) or section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141), except that—(i)such proceeds are used in conjunction with the planning or development of affordable housing; and(ii)such affordable housing is located within one-half of a mile of a new defined station..